Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are showing the parts in sectional view however none of these sectional views have been provided with cross-hatching as required by 37 CFR 1.84(h)(3).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the annular groove defined in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The specification states that one is present but it is not labeled or described in any detail to allow one to determine what specifically this is in the drawings, also the lack of hatching in the drawings does not allow for a groove to be distinguished relative to the rest of the elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The phrase “The invention relates to” is an implied phrase that should be avoided.

The disclosure is objected to because of the following informalities:

Page 3, line 22, the reference to “claim 1” should be removed as the claim can be canceled or amend such that the subject matter of the claim does not correlate to the rest of the paragraph in the specification.  
Appropriate correction is required.
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
Claim 3, line 3, “cartridge, the bearing flange” should read - -cartridge comprising the bearing flange- -.
Claim 3, lines 4-5, “and wherein the rolling bearing cartridge comprises the rolling bearing which includes” is redundant and can just read - -and wherein the rolling bearing comprises- -.
Claim 6, line 3, “a tangential edge” can read - -an edge- -, the term tangential edge is only used in the summary of the invention, not the detailed description, the tray is 17 which is formed by an edge of the rib 18, tangential is not required.  If Applicant wishes to keep “tangential edge” then the specification should be amended to include the term in the detailed description.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 it is unclear as to the metes and bounds of the claim, specifically what is required and not required within the exhaust turbocharger.  Claim 1 is drawn to a turbocharger, which is a final product, that comprises a bearing assembly module having a rolling bearing or a bearing assembly module having a plain bearing.  This is establishing that the final product has one OR the other, not both.  However claim 2 is then comparing the two modules to each other, it is unclear how the two can be compared within the final product when both are not present.  For claim 1 only one is present and positively required by the claim, in order to compare the two in a final product the other would also have to be present, where is it located?  It is believed that this is meant to be directed toward the kit portion of the invention, either claim 2 should be canceled or amended to depend from claim 15.
Regarding claim 7, it is unclear how the baffle diameter is “enlarged” relative to the bearing flange to form a drainage channel.  The specification, while enabling, does not point to this “enlarged” area of the oil baffle.  What is this enlarged area? Looking at specification the drainage channel is said to be 13 but this appears as just an outer edge of the oil baffle, how is an outer edge forming a channel?  An edge on its own doesn’t form a “channel”, where and what is the actual channel and how is the diameter being “enlarged” to form it?
Claim 15 recites the limitation "the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kocher, USP 9,879,689.
Regarding claim 1, Kocher discloses an exhaust turbocharger (see background) comprising: a modular bearing (unit 230/240 and including housing element 280, Applicant later in this claims defines the housing as part of the modular bearing unit) which is arranged between a compressor and a turbine (between 124 and 126 and see column 4 lines 3-20 disclosing the shaft as having a compressor end and a turbine end) and is designed for bearing a shaft (220), wherein the modular bearing (230/240/280) has a bearing housing (280) with a receiving chamber (central bore) dimensioned such that either a bearing assembly module having a rolling bearing or a bearing assembly module having a plain bearing can be installed in the receiving chamber and can be removed from the receiving chamber without being destroyed (a rolling bearing module is inserted and the claim is defining an alternative, by showing one of the alternatives the claim is anticipated, the unit can be installed and removed without being destroyed as it is a held in place using a bolt, however this recitation also does not exclude press-fit connections as press fits can also be pulled out without destroying the device, thus the claim recitation is not limited to any particular structure or connection type), wherein the receiving chamber has an interface (cylindrical bore and seat surface 281) which is designed for making contact with a bearing flange of either bearing assembly module when installed in the receiving chamber (Applicant defines the bearing flange as 5, this is the cylindrical body of the unit, this is the same portion of the sleeve 240 which is in contact with the receiving chamber in Kocher) and for connecting an oil duct (288) guided through the bearing housing to one or more oil ducts (248) guided through the bearing flange.
Regarding claim 2, Kocher discloses that the bearing assembly module having the rolling bearing and the bearing assembly module having the plain bearing each have external dimensions that allow the bearing assembly modules to be inserted interchangeably into the receiving chamber (the external dimension of the module in Kocher allows it to be inserted in a manner that it can also be removed and interchanged with another module).  NOTE: claim 1 is drawn to an exhaust gas turbocharger with either a rolling bearing “or” a plain bearing module, claim 2 is defining a size constraint that allows for changing of a module but since the modules are defined in the alternative in claim 1 the actual apparatus of the turbocharger only has one bearing module at a time and thus being interchangeable is not a structurally limiting feature as it relates to the actual turbocharger, any bearing module would be sized so that it can be inserted into a respective housing element.  In other words the claim is defining the function of the sizing of the elements, that being allowing interchangeability, however claim 1 is drawn to a turbocharger comprising either a rolling bearing module OR a plain bearing module, the interchangeability of these types of modules does not alter the structure required by claim 1. 
Regarding claim 12, Kocher discloses that the receiving chamber (central bore in 280) has a step (at 281).
Regarding claim 13, Kocher discloses that the step (281) is arranged in a central part of an axial extent of the receiving chamber (the step in the instant application is 31 which as can be seen in the drawings is not at the center but rather would be in central region that is between the two ends, applying this same interpretation to the prior art 281 is spaced axial inward from one of the ends and thus would be in a “central part” of the chamber, in other words since it’s between the two axial ends it’s in a “central part”).

Claim(s) 1, 2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami, USP 5,246,352.
Regarding claim 1, Kawakami discloses an exhaust turbocharger (see column 4, lines 14-23) comprising: a modular bearing (unit 26 and including housing element 11b, Applicant later in this claims defines the housing as part of the modular bearing unit) which is arranged between a compressor and a turbine (between 14 and 17) and is designed for bearing a shaft (13), wherein the modular bearing (26/11b) has a bearing housing (11b) with a receiving chamber (central bore) dimensioned such that either a bearing assembly module having a rolling bearing or a bearing assembly module having a plain bearing can be installed in the receiving chamber and can be removed from the receiving chamber without being destroyed (a plain bearing module 26 is inserted, the claim is defining an alternative, by showing one of the alternatives the claim is anticipated, the unit can be installed and removed without being destroyed as it is a held in place using a bolt 28 and is otherwise a floating bearing element), wherein the receiving chamber has an interface (bolt 28 is part of the housing/receiving chamber and creates an interface, the claim is not specific as to any specific structural configuration of an interface) which is designed for making contact with a bearing flange of either bearing assembly module when installed in the receiving chamber (Applicant defines the bearing flange as 5, this is the cylindrical body of the unit, this is the same portion of the sleeve 26 which is in contact with the mounting bolt 28 in Kawakami) and for connecting an oil duct (29) guided through the bearing housing to one or more oil ducts (26a) guided through the bearing flange (in other words the claim is stating that the flange and interface align the ducts, the bolt of Kawakami holds the bearing assembly in place which keeps 29 and 26a in alignment).
Regarding claim 2, Kawakami discloses that the bearing assembly module having the rolling bearing and the bearing assembly module having the plain bearing each have external dimensions that allow the bearing assembly modules to be inserted interchangeably into the receiving chamber (the external dimension of the module in Kawakami allows it to be inserted in a manner that it can also be removed and interchanged with another module).  See NOTE in the rejection of claim 2 above. 
Regarding claim 14, Kawakami discloses that a gap (space between right side of 26 and the end of 11b on the right which is between 26 and 14) exists between a turbine-side end of the bearing assembly module (right side of 26) and a turbine-side end of the bearing housing (part of housing 11b between 26 and 14, 14 being the turbine) during the operation of the exhaust turbocharger.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, USP 9,261,105, in view of Keramati, US PGPub 2005/0047690.
Regarding claim 15, Schmidt discloses bearing assembly modules (the illustrated ball bearing and the alternative slide bearing referenced in the disclosure in column 3, lines 41-50) each for bearing the [a] shaft of an exhaust turbocharger comprising, a modular bearing arranged between a compressor and a turbine of the exhaust turbocharger, wherein the modular bearing has a bearing housing with a receiving chamber (this is the preamble defining the purpose of the set, this does not structurally limit the set, however see the background of Schmidt disclosing an exhaust gas in the turbocharger and that the turbocharger comprises a compressor and turbine and the bearing as illustrated is received in a housing element that has a chamber or bore where the bearing is placed), the bearing assembly modules comprising: a bearing assembly module having a rolling bearing (the bearing as illustrated), and a bearing assembly module having a plain bearing (the alternative addressed in column 3, lines 41-50 but not illustrated), wherein each bearing assembly module can be installed in the receiving chamber without being destroyed (as disclosed the two bearing options are alternatives and thus would fit in the same bore, Schmidt further discloses fastening elements that secure the bearing in place, such as 25, 185 or 265, removing of the fastening element allows for removal of the bearing without “damage”, even if a press-fit is used bearings can be extracted using a bearing puller that does not damage any other part or the bearing, this recitation of “without being destroyed” does not limit the invention to any particular structure).
While disclosing both rolling element bearings and sliding bearings as alternatives that can be used within the turbocharger Schmidt doesn’t explicitly discloses placing the alternative modules in a set or kit.
Keramati teaches the concept of a retrofitting kit for field deployed turbochargers that allows for replacement of parts, specifically bearings, without the requirement of additional machining or drilling.
It would have been obvious to one having ordinary skill in the art to assembly components of a turbocharger, including bearing elements that share common features or features that don’t require additional machining or drilling, the concept of the kit being taught by Keramati, providing a retrofit kit that includes known bearing alternatives that are used within the same turbocharger model would have been further obvious as the kit would provide both alternatives for the bearing that might be needed or for an upgrade possibility of one bearing over another to better fit the performance needs of the assembly.  Assembling known alternatives in a kit or set is not inventive, retrofitting or repair kits are also not new, novel or inventive and it is common practice to provide all components that might be need within a retrofitting kit, including different types of components, different sizes or different adaptors, providing a retrofitting kit that includes both possible bearing elements that could have been used in a specific model of turbocharger (alternatives are suggested by Schmidt) provides the benefit of allowing a user to purchase the kit prior to starting the repair and have all possibility of parts/bearings that might be required so that the proper bearing can be determined during disassembly and then immediately replaced by the same bearing module or if desired the alternate bearing module.  Assembling a set of known parts is not inventive.
Regarding claim 16, Schmidt discloses a method for bearing a shaft (11) of an exhaust turbocharger comprising a modular bearing (5, “modular” doesn’t define or limit the bearing to any particular structure) arranged between a compressor and a turbine of the exhaust turbocharger (the bearing in a turbocharger sits between the compressor and turbine to support the shaft that connects them), wherein the modular bearing has a bearing housing (3) with a receiving chamber (bore), the method comprising: selecting a bearing assembly module (Applicant shows a ball bearing module but also discloses a slide or plain bearing module can be used, column 3, lines 41-50, in making/assembling the apparatus one is selected), wherein the module is one of a bearing assembly module having a rolling bearing (ball bearing unit) and a bearing assembly module having a plain bearing (alternative described in the disclosure), wherein each bearing assembly module can be installed in the receiving chamber and can be removed from the receiving chamber without being destroyed (as disclosed the two bearing options are alternatives and thus would fit in the same bore, Schmidt further discloses fastening elements that secure the bearing in place, such as 25, 185 or 265, removing of the fastening element allows for removal of the bearing without “damage”, even if a press-fit is used bearings can be extracted using a bearing puller that does not damage any other part or the bearing, this recitation of “with being destroyed” does not limit the invention to any particular structure), and installing the selected bearing assembly module in the receiving chamber (once picked the specific module is inserted).
While disclosing both rolling element bearings and sliding bearings as alternatives that can be used within the turbocharger Schmidt doesn’t explicitly discloses selecting the alternative modules from a finite set or kit.
Keramati teaches the concept of a retrofitting kit for field deployed turbochargers that allows for replacement of parts, specifically bearings, without the requirement of additional machining or drilling.
It would have been obvious to one having ordinary skill in the art to assembly components of a turbocharger, including bearing elements that share common features or features that don’t require additional machining or drilling, the concept of the kit being taught by Keramati, providing a retrofit kit that includes known bearing alternatives that are used within the same turbocharger model would have been further obvious as the kit would provide both alternatives that might be needed or for an upgrade possibility of one bearing over another to better fit the performance needs of the assembly.  Assembling known alternatives in a kit or set and then selecting from that finite set is not inventive, retrofitting or repair kits are also not new, novel or inventive and it is common practice to provide all components that might be needed during assembly or even during repair within a retrofitting kit that includes both possible bearing elements that can have been used in a specific model of turbocharger (alternatives are suggested by Schmidt) provides the benefit of allowing a user to have all options available either during assembly of the turbocharger or prior to starting the repair so that regardless of what option (type of bearing desired) the part is present and ready for use.  Assembling a set of known parts, either in a repair kit or in an assembly kit is not inventive.  
Regarding claim 17, Schmidt in view of Keramati discloses removing, without destruction, the bearing assembly module installed in the receiving chamber, selecting another bearing assembly module from the set of bearing assembly modules, and installing the selected another bearing assembly module in the receiving chamber (this would be the purpose of using a set or retrofitting kit of parts taught by Keramati, using kits or sets of parts to repair/replace components is not inventive, thus the steps of removing one bearing element, selecting the replacement and then installing the replacement is not new and is carried whenever retrofitting or replacing a damaged bearing in any device, the steps recited in claim 17 are the same steps used in replacing broken parts in any device, remove the broken part, select the new part and install the new part, these steps to don’t provide a patentable distinction and would be carried out in any repair or retrofitting process).
Allowable Subject Matter
Claim 3, and dependent claims 4-6, 8-11 and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  NOTE: this is indication is being made based on claim 3 further defining the bearing element module which would be then excluding the plain bearing module, if Applicant wishes to take the allowable subject matter the alternative of the plain bearing module would have to be removed from claim 1 to overcome the other rejection above.
NOTE: Regarding claims 15 and 16, as briefly discussed in the interview, see attached summary, placing the same structural limitations of claim 3 into these claims would then define a kit or method that would be utilizing a new structural configuration which could place these claims in condition for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102014201081 shows another assembly that would be pertinent to at least claim 1.  The other documents cited but not relied upon also would be pertinent to claim 1 and the rolling element module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656